Citation Nr: 0713765	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for an adjustment 
disorder.

3.  Entitlement to service connection for a personality 
disorder.

4.  Entitlement to service connection for substance 
abuse/dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In May 2005, the Board remanded the 
veteran's claims for additional development.  The case has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Schizophrenia has not been shown.

2.  The veteran does not have an adjustment disorder that is 
attributable to his active military service.

3.  The veteran has a personality disorder, but it is not 
attributable to active military service.

4.  The veteran has a substance abuse disorder.




CONCLUSIONS OF LAW

1.  The veteran does not have schizophrenia that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 4.125 (2006).

2.  The veteran does not have an adjustment disorder that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

3.  The veteran does not have a personality disorder that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 4.9, 4.127 (2006).

4.  Primary substance abuse/dependency is not a disability 
for which service connection may be granted.  38 U.S.C.A. 
§§ 105(a), 1110 (West 2002); 38 C.F.R. §§ 3.301(d), 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through May 2003 and September 2005 
notice letters, the veteran and his representative were 
notified of the legal criteria governing the claims.  By 
supplemental statements of the case (SSOCs) in November 2006 
and December 2006, they were notified of the evidence that 
had been considered in connection with the veteran's claims 
and the bases for the denial of his claims.  After each, they 
were afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has received notice of the information 
and evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the May 2003 and September 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
the VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  The veteran was also told to 
send in any evidence in his possession that pertained to the 
claims.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand.  Nothing about the evidence or any response 
to the notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Additionally, the claims were properly re-adjudicated 
in December 2006, which followed the September 2005 notice 
letter.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
While the notice did not refer to criteria for assigning a 
disability rating or an effective date, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), neither of these 
questions is now before the Board.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Murfreesboro, Tennessee.  Records from multiple private 
treatment providers identified by the veteran have also been 
obtained.  Pursuant to the Board's remand, Social Security 
Administration (SSA) records were requested and received.  
Additionally, the veteran was afforded a hearing before the 
Board in March 2005, the transcript of which is of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  However, no compensation 
may be paid if the disability is the result of abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 1110.  In addition, certain 
chronic diseases, such as psychoses, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

A. Schizophrenia

The veteran contends that he currently suffers from 
schizophrenia and that he was also diagnosed with 
schizophrenia in service.  A review of the service medical 
records reveals that the veteran's entrance and separation 
examinations were both normal in relation to schizophrenia.  
A March 1974 treatment note from the Community Mental Health 
Center at Fort Devens, Massachusetts, indicates that the 
veteran was apprehended for alleged possession of drugs in 
December 1973.  The veteran presented with symptoms of 
immaturity and poor judgment and insight.  The Chief of 
Psychiatry recommended that a discharge was warranted for a 
character and behavior disorder manifested by drug usage and 
immaturity.  In another March 1974 personnel record, it is 
noted that the veteran had been exhibiting a degree of 
paranoia in his behavior.  The veteran was cited for several 
minor infractions, yet had convinced himself that he was not 
guilty of the offenses.  He felt that he was the victim of an 
unknown assailant who somehow had been watching his every 
move.  Shortly thereafter, the veteran was discharged from 
service.

A review of the post-service medical evidence reveals no 
psychiatric treatment until April 2001.  VA treatment records 
show a diagnosis of adjustment disorder secondary to chronic 
pain and physical limitations, characterized by depression 
and anxiety.

There are no complaints or treatment for schizophrenia of 
record until October 2002 when the veteran checked himself 
into the Murfreesboro VAMC complaining of schizophrenia.  The 
hospital course lasted for two weeks.  Progress notes from 
the hospital reflect that the veteran professed to having 
been diagnosed with paranoid schizophrenia in service and 
that he continued to suffer from the disorder.  One VA 
psychiatrist reported that the veteran wanted to apply for 
service connection for schizophrenia and that appeared to be 
the motivating factor for him to come to the hospital.  The 
psychiatrist stated that in the last 28 years, as far as he 
could tell, the veteran was never diagnosed with 
schizophrenia, nor was he diagnosed with schizophrenia in 
service.  The veteran asserted that he had schizophrenia 
because the CIA and FBI were after him.  Apart from that 
thought, the psychiatrist reported that the veteran did not 
display signs of schizophrenia.  In the psychiatrist's 
opinion, the veteran had brought himself to the hospital to 
establish a diagnosis of schizophrenia.  The veteran was 
referred for psychological testing to rule out schizophrenia.  
Later that month, psychological testing led to diagnoses of 
an adjustment disorder, alcohol dependence, and a personality 
disorder.  The psychologist stated that the veteran's 
reporting of schizophrenic symptoms did not appear 
convincing.

Subsequent to that hospitalization, the only other treatment 
for mental disorders occurred in February 2005 at Adanta.  
The veteran was diagnosed with recurrent major depression, 
post-traumatic stress disorder, and alcohol abuse.  These 
disorders were related to a chronic neck and back pain as the 
result of a motor vehicle accident in 1999.

Based on the objective medical evidence, the Board concludes 
that the veteran has never been diagnosed with schizophrenia, 
neither currently or in active military service.  Despite 
some evidence of paranoia, a diagnosis conforming to the 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) has never been made.  See 38 C.F.R. § 4.125(a).  No one 
other than the veteran has stated that he has schizophrenia 
and that it is related to military service.  Additionally, 
pursuant to the Board's May 2005 remand, SSA records were 
obtained.  Of note, there is no mention of schizophrenia in 
his application for SSA disability benefits.  The veteran was 
found to be disabled by SSA primarily due to back disability 
and chronic obstructive pulmonary disease.

In view of this evidence, an essential requirement for 
service connection is not met, namely a current diagnosis of 
the claimed disability.  Moreover, there is no objective 
evidence of schizophrenia occurring during military service.  
In the absence of proof of disability, the claim of service 
connection for schizophrenia may not be granted.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  



B. Adjustment Disorder

As noted above, the veteran has been diagnosed with an 
adjustment disorder.  The first such diagnosis was in April 
2001 at the Murfreesboro VAMC.  He has been regularly 
diagnosed with an adjustment disorder since that time.  In 
each instance, the medical practitioner has related the 
disorder to chronic pain, specifically with regards to the 
veteran's neck and back.  The record shows that he was 
involved in a motor vehicle accident in October 1999, in 
which he injured his back.  Current financial and social 
stressors have also been linked to his adjustment disorder.

At no time has the objective medical evidence linked the 
veteran's current adjustment disorder to his time in military 
service or to any behavioral symptoms exhibited at that time.  
The Board finds that there is no indication of a nexus 
between the veteran's adjustment disorder and his military 
service.  Therefore, service connection for an adjustment 
disorder is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

C. Personality Disorder

Treatment records from the Murfreesboro VAMC, dated in 
October 2002, reflect a diagnosis of a personality disorder 
for the veteran.  He was also diagnosed with a personality 
disorder by a private psychologist from Adanta in February 
2005.

Under 38 C.F.R. § 4.9 (2006), personality disorders are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  With certain 
exceptions, personality disorders may not be service 
connected.  See 38 C.F.R. § 4.127 (2006); Winn v. Brown, 
8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. 
App. 439, 441 (1992).  The two exceptions are:  (1) a 
personality disorder that is proximately due to or the result 
of a service-connected disease or injury; i.e., secondary 
service connection; or (2) disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service-connected.  See 38 C.F.R. §§ 3.310(a), 4.127 
(2006).

Here, the veteran is not service connected for any disability 
and there is no mental disorder that is superimposed upon a 
personality disorder that may be service-connected.  Thus, 
there is no legal basis upon which the veteran can establish 
entitlement to service connection for a personality disorder.  
The United States Court of Appeals for Veterans Claims has 
held that in situations where the law is dispositive of a 
claim, the claim should be denied because of a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Additionally, although the veteran has claimed that 
a personality disorder is due to a head injury in service, 
there is no evidence to support such a contention.  
Accordingly, the veteran's claim of service connection for a 
personality disorder must be denied.

D. Substance Abuse/Dependence

A November 2002 VA discharge summary reflects diagnoses of 
opiate and alcohol dependence.  Service medical records 
reveal that the veteran was treated for drug abuse while in 
service.  The evidence suggests that the veteran has suffered 
from the condition since his separation from service.

However, a disability incurred during active military service 
shall not be deemed to have been incurred in line of duty if 
such disability was a result of the abuse of alcohol or drugs 
by the person on whose service benefits are claimed.  Alcohol 
abuse means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user.  Drug abuse means the use of illegal 
drugs, the intentional use of prescriptions drugs or 
nonprescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) 
(2006).  See also 38 U.S.C.A. §§ 105(a), 1110 (West 2002); 
VAOPGCPREC 7-99 (June 9, 1999) (confirming that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded, 
including cause of death, for claims filed after October 31, 
1990).

As a result, the benefit of service connection for substance 
abuse/dependency is barred by law.  In the May 2005 remand, 
the Board deferred this issue, pending evidentiary 
development, because the United States Court of Appeals for 
the Federal Circuit has held that there can be service 
connection for a substance abuse disorder acquired as 
secondary to, or as symptoms of, service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  In this case, the veteran is not service connected 
for any disability.  Although claimants can be service 
connected for alcohol and drug abuse on a secondary basis 
pursuant to 38 C.F.R. § 3.310(a) for purposes of VA benefits 
other than compensation, the veteran in this case does not 
currently have any service-connected disabilities.  Because 
he does not have any service-connected disabilities, he 
cannot obtain service connection for substance abuse under 
the provisions of section 3.310(a).  As there is no other 
legal vehicle whereby he can now obtain service connection, 
his claim must be denied.  

E. Conclusion

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claims of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that he has psychiatric disorders that 
are related to his time in service, as a lay person without 
the appropriate medical training or expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter-such as the diagnosis or etiology of a current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for schizophrenia, an anxiety 
disorder, a personality disorder, and substance abuse/ 
dependence must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).




ORDER

Service connection for schizophrenia is denied.

Service connection for an adjustment disorder is denied.

Service connection for a personality disorder is denied.

Service connection for substance abuse/dependence is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


